Citation Nr: 0722894	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  06-28 957	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1. Entitlement to service connection for post-traumatic 
stress disorder.

2. Entitlement to a total disability rating for compensation 
based on individual unemployability.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Veteran and Mrs. W. 

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1967 to July 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In November 2006, the veteran testified at a hearing before 
the undersigned Veterans Law Judge.  The transcript of the 
hearing is of record. 

A decision on the claim for a total disability rating is 
deferred until the claim of service connection for post-
traumatic stress disorder is decided.

The appeal of the claim of service connection for post-
traumatic stress disorder is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


REMAND

The record shows that the veteran served as an aircraft 
mechanic in Vietnam from November 1968 to October 1969 with 
the 20th Tactical Air Support Squadron at the Da Nang Air 
Base.  He was hospitalized at the 12th USAF Hospital at Cam 
Ranh Bay from August 10, 1969, to August 26, 1969.  

In 2005, VA records document a diagnosis of post-traumatic 
stress disorder.




In November 2006, on the question of an in-service stressor 
the veteran testified that in July 1969 he was stationed at 
the Da Nang Air Base, when the Marine side of the base was 
attacked. 

As the veteran has provided specific information about an in-
service stressor that has not been verified, additional 
evidentiary development is necessary before deciding the 
claim on the merits.  Accordingly, under the duty to assist, 
38 C.F.R. § 3.159, the claim is REMANDED for the following 
action

1. Ask the U.S. Army and Joint Services 
Research Center (JSRRC) for the unit 
history and lessons learned of the 20th 
Tactical Air Support Squadron at the Da 
Nang Air Base from July to September 1969 
and for any unit morning reports or sick 
reports from the same period of time.  
Also ask JSRRC whether the Da Nang Air 
Base was attacked in July 1969. 

2. After the response from JSRRC, 
determine whether there is credible 
supporting evidence that the claim 
in-service stressor occurred and, if 
there is credible supporting evidence 
that the in-service stressor, determine 
whether or not the evidence of record is 
sufficient to decide the claim without a 
medical examination or medical opinion. 

3. After the above is completed, 
adjudicate the claim. If the 
determination remains adverse to the 
veteran, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board. 





The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


